 



Exhibit 10.2

The Goldman Sachs

Restricted Partner Compensation Plan

      Section 1. Purposes. The purpose of the Goldman Sachs Restricted Partner
Compensation Plan (the “Plan”) is to attract, retain and motivate selected
employees of The Goldman Sachs Group, Inc. (“GS Inc.”) and its subsidiaries and
affiliates (together with GS Inc., and their and its successors, the “Firm”) who
are executive officers of GS Inc. or members of the Firm’s Management Committee
(and any successor or successors thereto) in order to promote the Firm’s
long-term growth and profitability. It is also intended that all Bonuses (as
defined in Section 5(a)) payable under the Plan be considered “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder, and the
Plan shall be interpreted accordingly.

      Section 2. Administration.

      (a) Subject to Section 2(d), the Plan shall be administered by a committee
(the “Committee”) appointed by the Board of Directors of GS Inc. (the “Board”),
whose members shall serve at the pleasure of the Board. The Committee at all
times shall be composed of at least two directors of GS Inc., each of whom is an
“outside director” within the meaning of Section 162(m) of the Code and Treasury
Regulation Section 1.162-27(e)(3) and a “non-employee director” within the
meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended. Unless otherwise determined by the Board, the Committee shall be the
Compensation Committee of the Board.

      (b) The Committee shall have complete control over the administration of
the Plan, and shall have the authority in its sole and absolute discretion to:
(i) exercise all of the powers granted to it under the Plan; (ii) construe,
interpret and implement the Plan and each Contract Period Schedule (as defined
in Section 4(a)); (iii) prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations governing its own
operations; (iv) make all determinations necessary or advisable in administering
the Plan (including, without limitation, calculating the size of the Bonus
payable to each Participant (as defined in Section 4(a))); (v) correct any
defect, supply any omission and reconcile any inconsistency in the Plan and any
Contract Period Schedule; and (vi) amend the Plan and any Contract Period
Schedule to reflect changes in or interpretations of applicable law, rules or
regulations.

      (c) The determination of the Committee on all matters relating to the Plan
and any amounts payable thereunder shall be final, binding and conclusive on all
parties.

      (d) Notwithstanding anything to the contrary contained herein, the
Committee may allocate among its members and may delegate some or all of its
authority or administrative responsibility to such individual or individuals who
are not members of the Committee as it shall deem necessary or appropriate;
provided, however, the Committee may not delegate any of its authority or
administrative responsibility hereunder (and no such attempted delegation shall
be effective) if such delegation would cause any Bonus payable under the Plan
not to be considered performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code and the regulations thereunder, and any such
attempted delegation shall be void ab initio.

      (e) No member of the Board or the Committee or any employee of the Firm
(each such person a “Covered Person”) shall have any liability to any person
(including, without limitation, any Participant) for any action taken or omitted
to be taken or any determination made in good faith with respect to the Plan or
any Bonus. Each Covered Person shall be indemnified and held harmless by GS Inc.
against and from any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in

1



--------------------------------------------------------------------------------



 



which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or in connection with any Contract Period
Schedule and against and from any and all amounts paid by such Covered Person,
with GS Inc.’s approval, in settlement thereof, or paid by such Covered Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Covered Person, provided that GS Inc. shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and, once
GS Inc. gives notice of its intent to assume the defense, GS Inc. shall have
sole control over such defense with counsel of GS Inc.’s choice. The foregoing
right of indemnification shall not be available to a Covered Person to the
extent that a court of competent jurisdiction in a final judgment or other final
adjudication, in either case, not subject to further appeal, determines that the
acts or omissions of such Covered Person giving rise to the indemnification
claim resulted from such Covered Person’s bad faith, fraud or willful criminal
act or omission. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which Covered Persons may be entitled
under GS Inc.’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, as a matter of law, or otherwise, or any other power that
GS Inc. may have to indemnify such persons or hold them harmless.

      Section 3. Contract Period. The Plan shall operate for successive periods
(each a “Contract Period”). The first Contract Period shall commence on
November 30, 2002 and shall terminate on November 28, 2003. Thereafter, each
Contract Period shall be one full fiscal year and/or portions of fiscal years to
the extent consistent with Treasury Regulation Section 1.162-27(e)(2), as
determined by the Committee.

      Section 4. Participation; Contract Period Schedule.

      (a) Prior to the earlier of (i) the last day of GS Inc.’s first fiscal
quarter in a Contract Period or (ii) the 90th day after the beginning of the
Contract Period, or otherwise in a manner not inconsistent with Treasury
Regulation Section 1.162-27(e)(2) (the “Establishment Date”), the Committee
shall designate those individuals who shall participate in the Plan for each
Contract Period (the “Participants”). The names of the Participants shall be set
forth on a schedule (the “Contract Period Schedule”). No individual who is a
Participant shall, at the same time, be a participant in The Goldman Sachs
Partner Compensation Plan.

      (b) Unless otherwise provided in the Contract Period Schedule and except
as provided below, the Committee shall have the authority at any time (i) during
the Contract Period to remove Participants from the Plan for that Contract
Period and (ii) prior to the Establishment Date to add Participants to the Plan
for a particular Contract Period. The Committee shall amend the Contract Period
Schedule to reflect an individual’s addition to, or removal from, the Plan.

      Section 5. Bonus Amounts.

      (a) Each Participant shall be paid a bonus amount equal to 1% of the
Firm’s “Pre-Tax Pre-PCP Earnings” (as defined in Section 5(c)) with respect to
each Contract Period, provided, however, in no event shall such bonus amount for
any Participant in any Contract Period exceed $35 million. Notwithstanding
anything to the contrary in this Plan, the Committee may, in its sole
discretion, reduce the bonus amount for any Participant for a particular
Contract Period at any time prior to the payment of bonuses to Participants
pursuant to Section 6 (a Participant’s bonus amount for each Contract Period, as
so reduced, the “Bonus”).

      (b) If a Participant’s employment with the Firm terminates for any reason
before the end of a Contract Period, unless otherwise provided in the Contract
Period Schedule, the Committee shall have the discretion to determine whether
(i) such Participant shall be entitled to any Bonus at all, (ii) such
Participant’s Bonus shall be reduced on a pro-rata basis to reflect the portion
of such Contract Period the Participant was employed by the Firm or (iii) to
make such other arrangements as the Committee deems appropriate in connection
with the termination of such Participant’s employment.

2



--------------------------------------------------------------------------------



 



      (c) For purposes of this Section 5, “Pre-Tax Pre-PCP Earnings” shall mean
the Firm’s operating income before taxes as reported in its audited consolidated
financial statements for the relevant fiscal year, adjusted to eliminate, with
respect to such fiscal year: (i) amounts expensed (A) under each of the Goldman
Sachs Partner Compensation Plan and this Plan (and any successor or predecessor
plan) or (B) as a result of the amortization of equity-based awards granted to
any individual at any time while a participant in the Goldman Sachs Partner
Compensation Plan or this Plan (or any successor or predecessor plan), if and to
the extent such equity-based awards were determined by reference to a bonus
under either such plan; (ii) amounts expensed as a result of the amortization of
grants of equity-based awards granted (A) in connection with GS Inc.’s initial
public offering or (B) in connection with any acquisition; (iii) losses related
to the impairment of goodwill and other intangible assets; (iv) restructuring
expenses; (v) gains or losses on disposal of assets or segments of the
previously separate companies of a business combination within two years of the
date of such combination; (vi) gains or losses on the extinguishment of debt;
(vii) gains on the restructuring of debt or other liabilities; (viii) gains or
losses that are the direct result of a major casualty or natural disaster;
(ix) losses resulting from any newly-enacted law, regulation or judicial order;
and (x) other expenses, losses, income or gains that are separately disclosed
and are unusual in nature or infrequent in occurrence. The above adjustments to
Pre-Tax Pre-PCP Earnings shall be computed in accordance with GAAP. Following
the completion of each Contract Period, the Committee shall certify in writing
the Firm’s Pre-Tax Pre-PCP Earnings for such Contract Period.

      Section 6. Payment of Bonus Amount; Voluntary Deferral. Unless otherwise
provided in the Contract Period Schedule, each Participant’s Bonus shall be
payable by such Participant’s Participating Employer (as defined in
Section 7(k)), or in the case of a Participant employed by more than one
Participating Employer, by each such employer as determined by the Committee.
The Bonus shall be payable in the discretion of the Committee in cash and/or an
equity-based award of equivalent value (provided that in determining the number
of GS Inc. restricted stock units, restricted shares of GS Inc. common stock or
unrestricted shares of GS Inc. common stock that is equivalent to a dollar
amount, that dollar amount shall be divided by the average of the closing prices
of GS Inc. common stock over the last 10 trading days in the applicable fiscal
year (with fractional shares being rounded to the nearest whole share). The cash
portion of the Bonus shall be paid at such time as bonuses are generally paid by
the Participating Employer(s) for the relevant fiscal year in U.S. dollars or,
if the Participant is located outside the United States, in U.S. dollars or
local currency (as determined by the Committee) based upon such conversion rates
as the Committee determines are appropriate (and the payments made under this
Plan may, at the Committee’s discretion, be subject to tax equalization or
similar policies). Subject to approval by the Committee and to any requirements
imposed by the Committee in connection with such approval, each Participant may
be entitled to defer receipt, under the terms and conditions of any applicable
deferred compensation plan of the Firm, of part or all of any payments otherwise
due under this Plan. Any equity-based award shall be subject to such terms and
conditions (including vesting requirements) as the Committee and the
administrative committee of the plan under which such equity-based Award is
granted may determine.

      Section 7. General Provisions.

      (a) Amendment, Termination, etc. Unless otherwise provided in the Contract
Period Schedule, (i) the Board reserves the right at any time and from time to
time to modify, alter, amend, suspend, discontinue or terminate the Plan and any
Contract Period Schedule in any respect whatsoever, including in any manner that
adversely affects the rights of Participants, and (ii) the Committee may amend
the Contract Period Schedule in any manner it determines. No Participant shall
have any rights to payment of any amounts under this Plan unless and until the
Committee determines the amount of such Participant’s Bonus, that such Bonus
shall be paid and the method and timing of its payment. If and to the extent the
Board determines that the Bonuses under the Plan should constitute
performance-based compensation within the meaning

3



--------------------------------------------------------------------------------



 



of Section 162(m)(4)(C) of the Code, no amendment that would require stockholder
approval in order for Bonuses paid pursuant to the Plan to constitute
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code shall be effective without the approval of the stockholders of GS Inc. as
required by Section 162(m) of the Code and the regulations thereunder.

      (b) Nonassignability. No rights of any Participant (or of any beneficiary
pursuant to this Section 7(b)) under the Plan may be sold, exchanged,
transferred, assigned, pledged, hypothecated or otherwise disposed of (including
through the use of any cash-settled instrument), either voluntarily or
involuntarily by operation of law, other than by will or by the laws of descent
and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 7(b) shall be void. In the event of a Participant’s death, any amounts
payable under the Plan shall be paid in accordance with the Plan and the
Contract Period Schedule to a Participant’s estate. A Participant’s estate shall
have no rights under the Plan or any Contract Period Schedule other than the
right, subject to the immediately preceding sentence, to receive such amounts,
if any, as may be payable under this Section 7(b), and all of the terms of this
Plan and the Contract Period Schedule shall be binding upon any such
Participant’s estate.

      (c) Plan Creates No Employment Rights. Nothing in the Plan or any Contract
Period Schedule shall confer upon any Participant the right to continue in the
employ of the Firm for the Contract Period or thereafter or affect any right
which the Firm may have to terminate such employment.

      (d) Arbitration. Any dispute, controversy or claim between the Firm and
any Participant arising out of or relating to or concerning the provisions of
the Plan or any Contract Period Schedule shall be finally settled by arbitration
in New York City before, and in accordance with, the rules then obtaining of the
New York Stock Exchange, Inc. (“NYSE”) or, if the NYSE declines to arbitrate the
matter in New York City, the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all disputes, controversies or claims maintained by any Participant
must first be submitted to the Committee in accordance with claim procedures
determined by the Committee in its sole discretion. This Section is subject to
the provisions of Section 7(e).

      (e) Choice of Forum.

      (1) The Firm and each Participant, as a condition to such Participant’s
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action or proceeding arising out of or relating to or concerning the
Plan or any Contract Period Schedule that is not otherwise arbitrated or
resolved according to the provisions of Section 7(d). This includes any suit,
action or proceeding to compel arbitration or to enforce an arbitration award.
The Firm and each Participant, as a condition to such Participant’s
participation in the Plan, acknowledge that the forum designated by this
Section 7(e) has a reasonable relation to the Plan, the Contract Period Schedule
and to the relationship between such Participant and the Firm. Notwithstanding
the foregoing, nothing herein shall preclude the Firm from bringing any action
or proceeding in any other court for the purpose of enforcing the provisions of
Sections 7(d) and 7(e).

      (2) The agreement by the Firm and each Participant as to forum is
independent of the law that may be applied in the action, and the Firm and each
Participant, as a condition to such Participant’s participation in the Plan
(i) agree to such forum even if the forum may under applicable law choose to
apply non-forum law, (ii) hereby waive, to the fullest extent permitted by
applicable law, any objection which the Firm or such Participant now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 7(e)(1),
(iii) undertake not to commence any action arising out of or relating to or
concerning this Plan or any Contract Period Schedule in any forum other than the

4



--------------------------------------------------------------------------------



 



forum described in this Section 7(e) and (iv) agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon the Firm and each Participant.

      (3) Each Participant, as a condition to such Participant’s participation
in the Plan, hereby irrevocably appoints the General Counsel of GS Inc. as such
Participant’s agent for service of process in connection with any action, suit
or proceeding arising out of or relating to or concerning the Plan or any
Contract Period Schedule which is not arbitrated pursuant to the provisions of
Section 7(d), who shall promptly advise such Participant of any such service of
process.

      (4) Each Participant, as a condition to such Participant’s participation
in the Plan, agrees to keep confidential the existence of, and any information
concerning, a dispute, controversy or claim described in Sections 7(d) or 7(e),
except that a Participant may disclose information concerning such dispute,
controversy or claim to the arbitrator or court that is considering such
dispute, controversy or claim or to such Participant’s legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute, controversy or claim).

      (5) Each Participant recognizes and agrees that prior to being selected by
the Committee to participate in the Plan such Participant has no rights
hereunder. Accordingly, in consideration of a Participant’s selection to
participate in the Plan, each Participant expressly waives any right to contest
the amount of any Bonus payable hereunder, the terms of the Plan or any Contract
Period Schedule, any determination, action or omission hereunder by the
Committee, GS Inc. or the Board, or any amendment to the Plan or Contract Period
Schedule. By accepting the payment of any Bonus, each Participant agrees to be
bound by the terms of this Plan and any Contract Period Schedule.

      (f) Governing Law. All rights and obligations under the Plan and any
Contract Period Schedule shall be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflict of
Laws.

      (g) Tax Withholding. In connection with any payments to a Participant or
other event under the Plan that gives rise to a federal, state, local or other
tax withholding obligation relating to the Plan (including, without limitation,
FICA tax), (i) the Firm may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to such Participant whether or not
pursuant to the Plan or (ii) the Committee shall be entitled to require that
such Participant remit cash (through payroll deduction or otherwise), in each
case in an amount sufficient in the opinion of the Firm to satisfy such
withholding obligation.

      (h) Right of Offset. The Firm shall have the right to offset against the
obligation to pay a Bonus to any Participant, any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans or amounts repayable to the Firm pursuant to tax equalization,
housing, automobile or other employee programs) such Participant then owes to
the Firm and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement.

      (i) Severability; Entire Agreement. If any of the provisions of this Plan
or any Contract Period Schedule is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected thereby.
Neither this Plan nor any Contract Period Schedule shall supersede any other
agreement, written or oral, pertaining to the matters covered herein, except to
the extent of any inconsistency between this Plan (or a Contract Period
Schedule) and any prior agreement, in which case this Plan (and the Contract
Period Schedule) shall prevail.

5



--------------------------------------------------------------------------------



 



      (j) No Third Party Beneficiaries. Neither the Plan nor any Contract Period
Schedule shall confer on any person other than the Firm and any Participant any
rights or remedies hereunder.

      (k) Participating Employers. Each subsidiary or affiliate of GS Inc. that
employs a Participant shall adopt this Plan by executing Schedule A (a
“Participating Employer”). Except for purposes of determining the amount of each
Participant’s Bonus, this Plan shall be treated as a separate plan maintained by
each Participating Employer and the obligation to pay the Bonus to each
Participant shall be the sole liability of the Participating Employer(s) by
which the Participant is employed, and neither GS Inc. nor any other
Participating Employer shall have any liability with respect to such amounts.

      (l) Successors and Assigns. The terms of this Plan and each Contract
Period Schedule shall be binding upon and inure to the benefit of GS Inc., each
Participating Employer and their successors and assigns and each permitted
successor or assign of each Participant as provided in Section 7(b).

      (m) Plan Headings. The headings in this Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

      (n) Construction. In the construction of this Plan, the singular shall
include the plural, and vice versa, in all cases where such meanings would be
appropriate.

      (o) Plan Subject to Stockholder Approval. The Plan is adopted subject to
the approval of the stockholders of GS Inc. at GS Inc.’s 2003 Annual Meeting in
accordance with Section 162(m)(4)(C) of the Code and Treasury Regulation
Section 1.162-27(e)(4), and no Bonus shall be payable hereunder absent such
stockholder approval.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as evidence of the adoption of this Plan effective
as of November 30, 2002, by GS Inc., it has caused the same to be signed by its
duly authorized officer this 16th day of January, 2003.

              THE GOLDMAN SACHS GROUP, INC.   By:   /s/ Esta E. Stecher      

--------------------------------------------------------------------------------

Name: Esta E. Stecher Title: Executive Vice President and General Counsel

7



--------------------------------------------------------------------------------



 



Schedule A

     As evidenced by the duly authorized signature below, the undersigned entity
hereby adopts and elects to participate in The Goldman Sachs Restricted Partner
Compensation Plan, as such Plan may be amended from time to time, and appoints
The Goldman Sachs Group, Inc. as its agent to do all things necessary to effect
such participation.

              [Name of Entity]   By:          

--------------------------------------------------------------------------------

Name:   Title:  

Date:                                  

8